Citation Nr: 0629110	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right eye blindness 
due to retinal bleeding.

2.  Entitlement to service connection for left eye impaired 
vision.

3.  Entitlement to service connection for left hip arthritis.

4.  Entitlement to service connection for lumbar spine 
arthritis.


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Fargo, North Dakota, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issue of entitlement to service connection for left eye 
impaired vision is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Right eye blindness due to retinal bleeding was not 
present during active service, and the initial manifestation 
of this disability many years after service is not shown to 
be related to that service.

2.  Left hip arthritis was not present during active service, 
and the initial manifestation of this disability many years 
after service is not shown to be related to that service.

3.  Lumbar spine arthritis was not present during active 
service, and the initial manifestation of this disability 
many years after service is not shown to be related to that 
service.


CONCLUSIONS OF LAW

1.  Right eye blindness due to retinal bleeding was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Left hip arthritis was not incurred in or aggravated by 
active service, nor may that disability be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Lumbar spine arthritis was not incurred in or aggravated 
by active service, nor may that disability be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004.

VA satisfied its duty to notify by means of letters from the 
RO in February 2004 and April 2004.  These letters informed 
the veteran of what evidence was required to substantiate his 
case, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  These 
letters were issued prior to the June 2004 initial rating 
action, and there is therefore no prejudicial timing defect 
under Pelegrini.  There is no indication that the veteran has 
not been properly apprised of the appropriate legal 
standards, and his and VA's obligations, pursuant to the 
VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice with regard to assignment of a 
disability rating and/or an effective date, in the event of 
award of the benefit sought, was not provided in the VCAA 
letters sent to the veteran.  However, inasmuch as service 
connection for the disabilities at issue is not awarded 
herein, with no compensation to be assigned, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the RO, the Board 
must consider whether the veteran has been prejudiced 
thereby).  



Duty to assist

With regard to the duty to assist, VA and private medical 
records have been associated with the veteran's claims file, 
along with the report of a VA examination solicited by the 
Board.  The veteran was offered and declined opportunities to 
present testimony at the RO and/or before a member of the 
Board.  The Board has carefully reviewed his statements and 
concludes that he has not identified further evidence not 
already of record that could be obtained.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his case.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional available and relevant records 
that have not yet been secured.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may also be granted for certain enumerated disorders, to 
include arthritis, when that disorder is manifested to a 
compensable degree within a specified period (in this case, 
one year) after service.  38 U.S.C.A. §§ 1101, 1111, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence clearly establishes that the veteran currently 
has a right eye disability, left hip arthritis, and lumbar 
spine arthritis, as shown by recent medical records.  These 
matters are not in dispute, and Hickson element (1) is met 
with regard to these disabilities.

The veteran's service medical records, however, are devoid of 
any evidence demonstrating the inservice presence of either 
right eye, left hip, or lumbar spine impairment.  The report 
of the medical examination conducted pursuant to his entrance 
into service shows that all relevant aspects of his eyes 
(eyes - general, ophthalmoscopic, pupils, and ocular 
motility) were clinically evaluated as normal, with 
uncorrected right eye distant vision of 20/25, correctable to 
20/20.  In addition, this report shows that his lower 
extremities and spine were also clinically evaluated as 
normal.  

Likewise, the report of the medical examination conducted in 
conjunction with the veteran's service separation shows that 
his eyes were clinically evaluated as normal in all relevant 
aspects, with uncorrected right eye distant vision recorded 
as 20/20.  His lower extremities and spine were again found 
to be normal.  On a report of medical history prepared at 
that time, he denied having, or ever having had, eye trouble, 
swollen or painful joints, a history of broken bones, 
arthritis or rheumatism, lameness, recurrent back pain, 
lameness, or a bone or joint deformity.

The medical evidence, in fact, first indicates the presence 
of the disabilities for which service is sought many years 
following the veteran's separation from service in October 
1967.  Right eye impairment is first referenced in December 
1999, when the veteran was accorded treatment for complaints 
of dizziness that included blurred vision; a "clean bill of 
health" from an optometrist was noted.  More significant, 
however, are medical records dated in December 2000 showing 
complaints of right eye problems of several days duration.  
Medical records dated thereafter indicate a diagnosis of 
right eye central retinal vein occlusion; a March 2004 VA 
medical opinion notes an impression of retinal bleed of the 
right eye, status post laser photocoagulation/ablation 
therapy resulting in right eye blindness, while a December 
2004 VA examination report notes a finding of exudative 
retinal vasculitis in the right eye.

Regardless of the various diagnoses rendered, it is apparent 
from a review of the evidence that a right eye disability was 
not manifested during service, and is first shown more than 
30 years following the veteran's separation from service.  In 
addition, the medical evidence does not demonstrate that the 
manifestation of a right eye disability many years after the 
veteran's service was related to that service.  See 38 C.F.R. 
§ 3.303(d) (2005).  While the veteran has alleged that his 
right eye blindness was caused by an inservice muzzle flash, 
physicians on several occasions have expressly rejected such 
an etiology.  In March 2004, a VA record shows that it was 
the examiner's opinion, based on a physical examination and 
on review of medical records and current medical literature, 
that the veteran's claim of retinal vein occlusion in the 
right eye was less than likely secondary to or related to an 
alleged powder or muzzle flash injury to his right eye while 
serving in Vietnam.  The report of a December 2004 VA eye 
examination indicates a similar conclusion, to the effect 
that it was less than likely that powder in the eye or 
exposure to a muzzle flash would result in such a condition; 
"[a]s a vascular complication, either central retinal vein 
occlusion or exudative retinal vasculitis, there needs to be 
an acute complication to the immediate vasculature.  There is 
no documentation to support muzzle flash as a vascular 
complication...."  It must be noted that the veteran has not 
demonstrated that he has the medical training to proffer 
medical opinions, and the probative value of his contentions 
must be weighed against the absence of conclusive medical 
evidence that supports his claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (lay persons cannot offer opinions 
requiring medical knowledge).

With regard to the veteran's claims for service connection 
for arthritis of the lumbar spine and left hip, the Board 
notes that the clinical record first demonstrates the 
presence of such disabilities in June 2003; a private 
radiographic study dated in that month indicates impressions 
of lumbar spine degenerative change and mild degenerative 
change of both hips.  This record is dated more than 35 years 
after the veteran's separation from service.  While it also 
indicates that a 1989 radiographic study also showed 
lumbosacral degenerative change, any such finding would still 
be dated more than 20 years following the veteran's 
separation from service.  The medical evidence does not 
demonstrate that lumbar spine arthritis was manifested prior 
to 1989, or that left hip arthritis was manifested prior to 
2003, nor does it demonstrate that the presence of either 
such disability following service was related to that 
service.  See 38 C.F.R. § 3.303(d).  Moreover, it does not 
demonstrate that either disability was manifested to a 
compensable degree within one year after the veteran's 
separation from active service (that is, by October 1968); 
the presumptions that are accorded arthritis, when manifested 
to a compensable degree within one year after service 
separation, are not for application in this case.

Finally, the Board notes that the veteran has alleged that 
both his right eye blindness, and his lumbar spine and left 
hip arthritis, are the product of his "retinal vasculitis 
(systemic lupus erythematous)."  The Board must again point 
out that the veteran has not established that he has the 
medical training that would render him competent to proffer 
an expert medical opinion.  See Espiritu, supra; see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  His 
contention in this regard is not as probative as the medical 
record, which is notable for the absence of any such 
conclusion.

In brief, the preponderance of the evidence is against the 
veteran's claims for service connection for right eye 
blindness due to retinal bleeding, for lumbar spine 
arthritis, and for left hip arthritis.  Those claims, 
accordingly, must be denied.


ORDER

Service connection for right eye blindness due to retinal 
bleeding is denied.

Service connection for left hip arthritis is denied.

Service connection for lumbar spine arthritis is denied.


REMAND

The veteran is also seeking service connection for left eye 
impaired vision.  A private medical record dated in July 1997 
shows complaints of left eye discomfort, with an assessment 
of a possible left eye corneal abrasion.  A December 1999 
private medical record shows complaints of blurred vision.  
In March 2004, left eye visual acuity of 20/25 was noted.  
The report of a December 2004 VA examination shows 
uncorrected left eye visual acuity, for both distant and near 
vision, of 20/40, and corrected left eye visual acuity of 
20/20 for distant vision and 20/30 for near vision.  A review 
of the veteran's service medical records show that, in 
February 1966, he was seen for "[c]omplaints of [left] eye 
[and] cough."  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions).  These questions concern the existence of any 
current left eye disorder, and whether any such disorder, if 
present, was manifested during the veteran's service or is 
otherwise related to that service.  These questions must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) (a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim).



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded a VA 
eye examination, in order to ascertain 
whether a left eye disorder is currently 
manifested, to include whether any such 
disorder is refractive error, and, if so, 
whether the current manifestation of that 
disorder was initially present during the 
veteran's service or is otherwise related 
thereto.  All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, are to 
be set forth on the examination report.  
The veteran's claims folder is to be 
furnished to the examiner prior to this 
examination, and he or she is to indicate 
on the examination report that the claims 
folder was reviewed prior to this 
examination.

2.  Thereafter, the AMC should review the 
claim, and determine whether service 
connection for left eye impaired vision 
can now be granted.  If the decision 
remains adverse to the veteran, he should 
be furnished with a supplemental statement 
of the case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


